DETAILED ACTION
	Claims 1-23 are pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reason for allowance
 
 
Claims 1-23 are allowed. The following is an examiner’s statement of reason for allowance: None of the references of record teaches or suggests the claimed limitations having a memory device comprising: a first wiring extending in a first direction, a second wiring including a first end portion and a second end portion, the second wiring being provided between the substrate and the first wiring, the second wiring being overlapped with the first direction and perpendicular to a surface of the substrate, the second wiring extending in the first direction, a third wiring being provided between the first wiring and the second wiring in the second direction, the third wiring extending in a third direction crossing the first and second directions, a first resistance changeable layer being provided between the first wiring and the third wiring, a second resistance changeable layer being provided between the second wiring and the third wiring, a first contact being electrically connected to a first portion of the second wiring, the first portion being located between the first end portion and the second end portion, the first contact being extending from the first portion toward the substrate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
 
 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAO P LE whose telephone number is (571)272-1785.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Steven H. Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THAO P LE/
Primary Examiner, Art Unit 2818